Filed 6/16/15 In re C.C. Ca1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re C.C., a Person Coming Under the
Juvenile Court Law.


THE PEOPLE,
         Plaintiff and Respondent,
v.                                                                   A142378
C.C.,                                                                (Solano County
         Defendant and Appellant.                                    Super. Ct. No. J42131)



         C.C., a minor, appeals from an order of wardship pursuant to Welfare and
Institutions Code1 section 725, subdivision (a). C.C. contends that the juvenile court
abused its discretion in declaring him a ward of the court upon the conclusion of his
informal probation because there was no evidence that wardship would advance the
purposes of the juvenile court law. Specifically, C.C. asserts that there was no evidence
that wardship was necessary to ensure his attendance at school or that the court’s
continued interference would aid in his rehabilitation. However, seeing no abuse of
discretion in the juvenile court’s order of wardship, we affirm.




         1
             All further undesignated statutory references are to the Welfare and Institutions
Code.

                                                             1
                                   I. BACKGROUND
       On April 23, 2013, C.C. attacked another minor, J.H., at a park in Dixon,
California. C.C. admitted that the altercation occurred and reported that it stemmed from
certain hateful and disparaging comments that J.H. made about C.C.’s Mexican ethnicity
four days earlier. C.C. admitted wrongdoing, recognizing that his behavior was not
acceptable.
       On August 7, 2013, an original wardship petition under section 602 alleged that
C.C. committed three misdemeanors including battery (Pen. Code, § 242), assault with
force likely to produce great bodily injury (Pen. Code, § 245, subd. (a)(4)), and disturbing
the peace by fighting (Pen. Code, § 415, subd. (1)). On October 2, 2013, C.C. admitted
that he committed disturbing the peace by fighting in exchange for dismissal of the
remaining counts and a maximum confinement of three months. On November 3, 2013,
the court placed the minor on six-months informal probation without wardship under
section 725, subdivision (a). The court ordered appellant to “[m]aintain acceptable
grades, behavior and attendance” as one of his conditions of probation.
       C.C. had a history of truancy throughout 2012 and 2013. On January 6, 2014,
upon C.C.’s admission, the minor was found to be a habitual truant. On April 21, 2014,
although the school district indicated that his attendance had improved, C.C. was again
found to be a habitual truant.
       On April 28, 2014, the court conducted C.C.’s section 725 review. C.C.’s
probation officer, Carmen Gomez, deemed the minor’s grades and behavior acceptable,
but his attendance at school unacceptable. The court was prepared to follow the
recommendation of the probation department and make the minor a ward of the court.
However, defense counsel objected to wardship, indicating that C.C. paid his fines in full
and that his drug tests were negative. In response, the court stated: “It’s all about
school.” Specifically, the juvenile court, aware of C.C.’s involvement with truancy court,
thought wardship would be in the minor’s best interest as an additional incentive for him
to go to school. Ultimately, the court decided to continue the matter.



                                              2
       On July 1, 2014, the court held a contested hearing on C.C.’s status pursuant to
section 725 at which the minor’s grades, tardiness, and absences from school were
discussed. C.C.’s mother testified that he would likely graduate one year behind the rest
of his classmates. She said that the minor aspired to finish high school, but was not very
studious. In regard to C.C.’s absences, his mother testified that the minor skipped school
while she was working because the walk from their house was too long. When she
stopped working in November 2013, C.C.’s mother would drive him to school, but C.C.
would still be two or three minutes late because she also had to take her other children to
school in the morning.
       Ms. Gomez testified that she spoke with Ms. Ramos, principal of C.C.’s school,
who said C.C. arrived late to school fifty percent of the time and that he had a deficient
amount of credits. Ms. Gomez also testified that the minor was short of the required fifty
hours of community service he had to complete. Moreover, the hours he did complete
were not acceptable because they were for his father and uncle rather than a nonprofit
organization. Ms. Gomez recommended that C.C. be made a ward because he was
“questionable with school and his attendance” and did not complete the required
community service hours. On cross-examination, Ms. Gomez testified that the minor had
improved in school, improved his attendance, had no positive drug tests, paid his
restitution fine, had not picked up any new citations or charges, had been cooperative
with her, and had participated in truancy court.
       At the conclusion of the hearing, the juvenile court converted C.C.’s informal
probation to wardship. The court reasoned, “it is in the minor’s interest to go to
wardship, because I think without it, his chances of graduating from high school are dim.
And I’m not doing it to punish him. I’m doing it to give him some incentive to finish
school, since whatever we’ve done so far has not really kicked into gear.” The court told
the minor, “if you go to school, get there on time, go to class, pass your classes, you’re
going to get this done pretty quick. Finish the actual amount of community service you
really owe. But you can’t be late. You can’t skip school. You got to catch up on your



                                              3
credits. That’s the whole hook up here.” On July 9, 2014, C.C. filed a timely notice of
appeal from the juvenile court’s determination of wardship.
                                     II. DISCUSSION
       We review a juvenile court’s dispositional order under the abuse of discretion
standard. (In re Robert H. (2002) 96 Cal. App. 4th 1317, 1329–1330; In re Todd W.
(1979) 96 Cal. App. 3d 408, 416.) When we review this kind of order, “[w]e must indulge
all reasonable inferences to support the decision of the juvenile court and will not disturb
its findings when there is substantial evidence to support them.” (In re Lorenza M.
(1989) 212 Cal. App. 3d 49, 53.) “It is not the responsibility of this court to determine
what we believe would be the most appropriate placement for a minor. This is the duty
of the trial court, whose determination we reverse only if it has acted beyond the scope of
reason.” (In re Khamphouy S., (1993) 12 Cal. App. 4th 1130, 1135.) “[D]iscretion is
abused whenever the court exceeds the bounds of reason, all of the circumstances being
considered.” (People v. Giminez, (1975) 14 Cal. 3d 68, 72.)
       Section 725, subdivision (a), states: “After receiving and considering the evidence
on the proper disposition of the case, the court may enter judgment as follows: [¶] (a) If
the court has found that the minor is a person described by Section 601 or 602, by reason
of the commission of an offense . . . it may, without adjudging the minor a ward of the
court, place the minor on probation, under the supervision of the probation officer, for a
period not to exceed six months. The minor's probation shall include the conditions
required in Section 729.2 except in any case in which the court makes a finding and
states on the record its reasons that any of those conditions would be inappropriate . . . .
If the minor fails to comply with the conditions of probation imposed, the court may order
and adjudge the minor to be a ward of the court.” (§ 725, subd. (a), italics added.)
Pursuant to section 729.2, subdivision (a): “If a minor is found to be a person described
in Section 601 or 602 and the court does not remove the minor from the physical custody
of the parent or guardian, the court as a condition of probation, except in any case in
which the court makes a finding and states on the record its reasons that that condition



                                              4
would be inappropriate, shall: [¶] (a) Require the minor to attend a school program
approved by the probation officer without absence.” (§ 729.2, subd. (a), italics added.)
       C.C. argues that the purposes of juvenile wardship proceedings are to “treat and
rehabilitate the delinquent minor, and to protect the public from criminal conduct.” (In re
Jose C. (2009) 45 Cal. 4th 534, 555; § 202, subd. (a).) He claims that these purposes were
not served by converting his case from informal probation to wardship because he had
already improved his school attendance and that attendance was being monitored in
truancy court. Thus, wardship proceedings were duplicative and unnecessary.
       However, in order to further the purposes of the juvenile court law, “the juvenile
court has statutory authority to order delinquent wards to receive ‘care, treatment, and
guidance that is consistent with their best interest, that holds them accountable for their
behavior, and that is appropriate for their circumstances.’ ” (In re Charles G. (2004)
115 Cal. App. 4th 608, 615.) It was not beyond the scope of reason for the juvenile court
in this case to order the minor to receive guidance that was consistent with his best
interest by conditioning his informal probation on the maintenance of “acceptable grades,
behavior and attendance.” (See In re Charles G., at p. 615.) Nor was it an abuse of
discretion to convert C.C.’s informal probation to wardship once the minor failed to
adequately comply with this probation condition. In fact, the juvenile court explicitly
stated it “think[s] that it is in the minor’s interest to go to wardship, because . . . without
it, his chances of graduating from high school are dim.” Here, the record contains
substantial evidence that appellant did not meet the acceptable standard of school
attendance. Indeed, although his probation officer deemed his grades and behavior
acceptable, she determined that the minor’s attendance at school was still unacceptable.
       C.C. also contends, however, that it was an abuse of discretion for the juvenile
court, which “did not obtain updated information as to how [C.C.] finished the school
year,” to rely on an out-of-date record. While it would certainly have been the better
course of action to supply the juvenile court with up-to-date information in this case, we
believe that the record that was before the court was sufficient to support the order of
wardship. In short, even assuming that C.C. had completed the school year with perfect


                                               5
attendance and no other issues, the information in the record describing his long-term
struggles with attendance and credit deficiency was adequate to justify the juvenile
court’s conversion of this matter from informal probation to wardship.
       Moreover, even if we were to conclude that the juvenile court abused its discretion
in deeming the minor’s school attendance over the six months inadequate, C.C. still did
not comply with the probation condition requiring the completion of fifty hours of
community service. The record shows that not only was he short of the fifty hours, but
that the hours he actually finished were completed with his father and not an appropriate
non-profit agency. Standing alone, this failure to comply with the community service
condition imposed by the court was sufficient to “adjudge the minor to be a ward of the
court” under the statute, regardless of the school attendance issue. (§ 725, subd. (a).)
                                   III. DISPOSITION
       We affirm the disposition of the juvenile court.




                                             6
                                _________________________
                                REARDON, Acting P. J.


We concur:


_________________________
RIVERA, J.


_________________________
STREETER, J.




                            7